DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments/Remarks Made in an Amendment filed on 3 June 2021.
Claims 21 – 22, 24, 26, 29 – 30, and 38 – 48 are pending. Claims 1 – 20, 23, 25, 27 – 28 and 31 – 37 are cancelled by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 30 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 30, line 7, the limitation “said at least one material strip” is indefinite because the limitation lacks antecedent basis.  For the purpose of compact 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    393
    750
    media_image1.png
    Greyscale
[AltContent: textbox (Robinson et al. (GB 2,172,245 A) – fig. 1)]Claims 21 – 22, 24, 26, 29 – 30, and 40 – 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (GB 2,172,245 A), hereinafter Robinson.

Regarding claim 21, Robinson discloses a counter-die for punching and/or creasing product, the counter-die comprising: 
(5, fig. 1) including two mutually spaced apart, raised material strips (9, 10, fig. 1); 
said die strip (5) including an elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic strips 9, 10 as resilient wherein the Examiner deems the synthetic resin material, due to the property of resilience of the synthetic resin material, as “elastic” or capable of recovering its size and shape after deformation caused especially by compressive stress).  
said die strip (5) including said two mutually spaced apart, raised material strips (9, 10) together having two mutually spaced apart groove-channel walls (11, 12, fig. 1) defining a groove channel (Pg. 1, l. 129 – pg. 3, l. 4; “the channel”) between said two mutually spaced apart, raised material strips (9, 10), each of said two mutually spaced apart groove-channel walls (11, 12) having an upper side (the upper portion of sides 11, 12, fig. 1) forming a contact and/or bearing face (Pg. 1, ll. 19 – 23 describes a piece of card is placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The Examiner deems when the creasing rule forces the card into the channel, the card contacts the upper portion of sides 11, 12 such that the upper portion of sides 11, 12 form a contact face for the card) for the product (Pg. 1, ll. 19 – 23; “a piece of card”) to be processed; 
wherein said die strip (5) is configured from said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient) only in regions (Fig. 1 shows a region of the die strip comprising two strips of synthetic resin material 9, 10 and a region comprising metal strip 6), and wherein at least a portion of said upper side (the upper portion of sides 11, 12) of at least one of said two mutually spaced apart groove-channel walls (11, 12) is formed from said elastic material (The Examiner deems the entire upper portion of sides 11, 12 made of synthetic resin material) and is part of an external layer of the die strip (Fig. 1 shows synthetic resin material strips 9, 10 as an external layer of metal strip 6).

Regarding claim 22, Robinson discloses said upper side (the upper portion of sides 11, 12, fig. 1) of said at least one of two mutually spaced apart groove-channel walls (11, 12, fig. 1), which is made from said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient), forms a displaceable and elastically resilient upper side (the upper portion of sides 11, 12 as made of synthetic resin material where pg. 2, ll. 69 – 72 describes synthetic resin material as resilient), upon impingement of the counter-die by pressure, is at least partially compressible such that said displaceable and elastically resilient upper side, proceeding from an initial position, is displaceable in a downward manner in a processing direction, and wherein said displaceable and elastically resilient upper side, after the impingement with pressure, springs back to an uncompressed state in a self-acting manner to return to the initial position (Pg. 1, ll. 19 – 23 describes a piece of card is placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The Examiner deems, due to the property of resilience of the synthetic resin material, upon impingement of counter-die 5 by pressure as described in pg. 1, ll. 19 – 23, the two strips of synthetic resin material 9, 10 would compress from an initial position downward in a processing direction as the card is forced into the channel.  The Examiner further deems, due to the property of resilience of the synthetic resin material, that after the impingement of pressure, the two strips of synthetic resin material 9, 10 would spring back to an uncompressed state in a self-acting manner to return to the initial position).

Regarding claim 24, Robinson discloses at least one stable part-region (region of 6, fig. 1) adjoining at least one elastic part-region (region of 9, 10, fig. 1) formed of said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient), said at least one stable part-region formed of a material that is more dimensionally stable and/or harder than said elastic material of said at least one elastic part-region (pg. 1, l. 124 describes metal strip 6 wherein one having ordinary skill in the art would recognize that the metal of metal strip 6 is harder than the “resilient” synthetic resin material of synthetic resin material strips 9, 10).

Regarding claim 26, Robinson discloses said at least one elastic part-region is not an intermediate layer of the counter-die and runs in a transverse direction and/or is horizontally aligned, (Please note due to the term “and/or” in the claim, the Examiner interprets the claim as “said at least one elastic part-region is not an intermediate layer of the counter-die and runs in a transverse direction” or “said at least one elastic part-region is horizontally aligned”. Fig. 1 shows the layer/region of the apparatus of annotated figs. 1, 2 comprising the two strips of synthetic resin material 9, 10 as being horizontally aligned thus satisfying the second portion and the last portion of the claim delineated by the term “and/or”).

Regarding claim 29, Robinson discloses at least one elastic part-region (region of 9, 10, fig. 1) is configured in at least one part-region that is directly adjacent to the groove channel (Pg. 1, l. 129 – pg. 3, l. 4; “the channel”) (As shown in fig. 1).

Regarding claim 30, Robinson discloses said two mutually spaced apart, raised material strips (9, 10, annotated fig. 2) extend parallel to one another and form said two mutually spaced apart groove channel walls (11, 12, fig. 1) (As shown in fig. 1), and wherein said upper side (the upper portion of sides 11, 12, fig. 1) of at least one said two mutually spaced apart groove channel walls (11, 12) formed of said elastic material  which is elastically resilient and is displaceable (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic strips 9, 10 as resilient), at least in a part-region (region of 9, 10, fig. 1) of at least one of said two mutually spaced, raised material strip (9, 10) that is assigned to the groove channel (Pg. 1, l. 129 – pg. 3, l. 4; “the channel”) (regions of 9, 10 form sides 11, 12 and the channel, and are made of synthetic resin material where pg. 2, ll. 69 – 72 describes synthetic resin material as resilient).

Regarding claim 40, Robinson discloses a method for creasing paper, cardboard, or corrugated cardboard material, the method comprising: 
providing a punching and/or creasing tool (Pg. 1, ll. 19 – 23 describes a piece of card is placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The Examiner deems the creasing rule as the claimed “a punching/creasing tool”) with a counter-die (5, fig. 1) selected from the group consisting of a die-strip, a creasing matrix, and a punch-creasing plate (pg. 1, ll. 119 – 123 describes a matrix strip 5 wherein the Examiner deems matrix strip 5 as the claimed “a creasing matrix”), the at least one counter-die (5) having a groove channel (Pg. 1, l. 129 – pg. 3, l. 4; “the channel”) between two mutually spaced-apart groove channel walls (11, 12, annotated fig. 2) forming the one groove channel (Pg. 1, l. 129 – pg. 3, l. 4; “the channel”), and wherein the two mutually spaced apart groove channel walls (11, 12) have an upper side (the upper portion of sides 11, 12, fig. 1) forming a contact and/or bearing face (Pg. 1, ll. 19 – 23 describes a piece of card is placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The Examiner deems when the creasing rule forces the card into the channel, the card contacts the upper portion of sides 11, 12 such that the upper portion of sides 11, 12 form a contact face for the card) for the material (Pg. 1, ll. 19 – 23; “a piece of card”) to be processed; 
wherein the at least one counter-die (5) only in regions is configured from an elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient. Fig. 1 shows a region of the die strip comprising two strips of synthetic resin material 9, 10 and a region comprising metal strip 6), so that the counter-die (5) is partly elastic such that, upon impingement with pressure from the punching and/or creasing tool (1) that carries out a creasing operation is partially compressed (Pg. 1, ll. 19 – 23 describes a piece of card is placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The Examiner deems, due to the property of resilience of the synthetic resin material, upon impingement of counter-die 5 by pressure as described in pg. 1, ll. 19 – 23, the two strips of synthetic resin material 9, 10 would compress from an initial position downward in a processing direction as the card is forced into the channel); 
wherein said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient) is part of an external layer of the counter-die (Fig. 1 shows synthetic resin material strips 9, 10 as an external layer of metal strip 6);
subjecting the counter-die to pressure with the punching and/or creasing tool to at least partially compress the one counter-die in such a manner that the upper side of at least one of the two mutually spaced-apart groove channel walls of the groove channel, proceeding from an initial position, is displaced in a downward direction defining a processing direction, and wherein the upper side after the impingement with pressure, by virtue of the elastic material springs back to an uncompressed state in a self-acting manner, returning to the initial position (Pg. 1, ll. 19 – 23 describes a piece of card is placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The Examiner deems, due to the property of resilience of the synthetic resin material, upon impingement of counter-die 5 by pressure as described in pg. 1, ll. 19 – 23, the two strips of synthetic resin material 9, 10 would compress from an initial position downward in a processing direction as the card is forced into the channel.  The Examiner further deems, due to the property of resilience of the synthetic resin material, that after the impingement of pressure, the two strips of synthetic resin material 9, 10 would spring back to an uncompressed state in a self-acting manner to return to the initial position).

Regarding claim 41, Robinson discloses a counter-die for punching and/or creasing product, the counter-die comprising: 
a creasing apparatus (5, fig. 1) selected from the group consisting of a creasing matrix and a punch-creasing plate (pg. 1, ll. 119 – 123 describes a matrix strip 5 wherein the Examiner deems matrix strip 5 as the claimed “a creasing matrix”); 
said creasing apparatus (5) including an elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient); 
said creasing apparatus (5) including said two mutually spaced apart, raised material strips (9, 10, fig. 1) together having two mutually spaced apart groove-channel walls (11, 12, fig. 1) defining a groove channel (Pg. 1, l. 129 – pg. 2, l. 4; “the channel”) between said two mutually spaced apart, raised material strips (9, 10), each of said two (11, 12) having an upper side (the upper portion of sides 11, 12, fig. 1) forming a contact and/or bearing face (Pg. 1, ll. 19 – 23 describes a piece of card is placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The Examiner deems when the creasing rule forces the card into the channel, the card contacts the upper portion of sides 11, 12 such that the upper portion of sides 11, 12 form a contact face for the card) for the material (Pg. 1, ll. 19 – 23; “a piece of card”) to be processed; 
said creasing apparatus (5) including at least one elastic part-region (region of 9, 10, fig. 1) formed from said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient); 
wherein said creasing apparatus (5) is configured from said elastic material only in regions (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient. Fig. 1 shows a region of the die strip comprising two strips of synthetic resin material 9, 10 and a region comprising metal strip 6), and wherein at least a portion of said upper side (the upper portion of sides 11, 12) of at least one of said two mutually spaced apart groove-channel walls (11, 12) is formed from said elastic material (The Examiner deems the entire upper portion of sides 11, 12 made of synthetic resin material) and is part of an external layer of the die strip (Fig. 1 shows synthetic resin material strips as an external layer of metal strip 6).

Regarding claim 42, Robinson discloses said upper side (the upper portion of sides 11, 12, fig. 1) of at least one of said two mutually spaced apart groove-channel walls (11, 12, fig. 1), which is made from said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient), forms a displaceable and elastically resilient upper side (the upper portion of sides 11, 12 as made of synthetic resin material where pg. 2, ll. 69 – 72 describes synthetic resin material as resilient); and wherein said elastic material, upon impingement of the counter-die by pressure, is at least partially compressible such that said displaceable and elastically resilient upper side of at least one of said two mutually spaced apart groove-channel walls of said groove channel, proceeding from an initial position, is displaceable in a downward manner in a processing direction, and wherein said displaceable and elastically resilient upper side, after the impingement with pressure, springs back to an uncompressed state in a self-acting manner to return to the initial position (Pg. 1, ll. 19 – 23 describes a piece of card is placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The Examiner deems, due to the property of resilience of the synthetic resin material, upon impingement of counter-die 5 by pressure as described in pg. 1, ll. 19 – 23, the two strips of synthetic resin material 9, 10 would compress from an initial position downward in a processing direction as the card is forced into the channel.  The Examiner further deems, due to the property of resilience of the synthetic resin material, that after the impingement of pressure, the two strips of synthetic resin material 9, 10 would spring back to an uncompressed state in a self-acting manner to return to the initial position).

Regarding claim 43, Robinson discloses at least one stable part-region (region of 6, fig. 1) adjoining at least one elastic part-region (region of 9, 10, fig. 1) formed of said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient), said at least one stable part-region formed of a material that is more dimensionally stable and/or harder than said elastic material of said at least one elastic part-region (pg. 1, l. 124 describes metal strip 6 wherein one having ordinary skill in the art would recognize that the metal of metal strip 6 is harder than the “resilient” synthetic resin material of synthetic resin material strips 9, 10).

Regarding claim 44, Robinson discloses said at least one elastic part-region is not an intermediate layer of the counter-die and runs in a transverse direction and/or is horizontally aligned, and/or said at least one elastic part-region additionally defines an intermediate layer of the counter-die that runs in the transverse direction and/or is horizontally aligned (Please note due to the term “and/or” in the claim, the Examiner interprets the claim as “said at least one elastic part-region is not an intermediate layer of the counter-die and runs in a transverse direction” or “said at least one elastic part-region is horizontally aligned”. Fig. 1 shows the layer/region of the apparatus of annotated figs. 1, 2 comprising the two strips of synthetic resin material 9, 10 as being horizontally aligned thus satisfying the second portion and the last portion of the claim delineated by the term “and/or”).

Regarding claim 45, Robinson discloses at least one elastic part-region (region of 9, 10, fig. 1) is configured in at least one part-region that is directly adjacent to the groove channel (Pg. 1, l. 129 – pg. 3, l. 4; “the channel”) (As shown in fig. 1).

Regarding claim 46, Robinson discloses said two mutually spaced apart groove-channel walls (11, 12, fig. 1) are defined by a main body of the creasing matrix or a main body of the punch-creasing plate (pg. 1, ll. 119 – 123 describes a matrix strip 5 wherein the Examiner deems matrix strip 5 as the claimed “a creasing matrix” and the body or structure of matrix strip 5 as the claimed “main body of the creasing matrix” wherein sides 11, 12 of the two strips of synthetic resin material 9, 10 are defined upon the body of matrix strip 5); and wherein said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient) is disposed to define an elastically resilient upper side (the upper portion of sides 11, 12, fig. 1; The Examiner deems the entire upper portion of sides 11, 12 made of the synthetic resin material) that is displaceable at least in regions (Fig. 1 shows a region of the die strip comprising two strips of synthetic resin material 9, 10 and a region comprising metal strip 6) of at least one of said two mutually spaced apart groove-channel walls (11, 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38 – 39 and 47 – 48 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, in view of Rillivo BVBA (BE 1019058 A3), hereinafter Rillivo.

Regarding claim 38, Robinson discloses the invention as recited in claim 21.
Robinson does not expressly disclose said elastic material has a modulus of elasticity of 10 to 500 MPa.
However, Rillivo discloses said elastic material (pg. 9, para. 4 – 6 of the Rillivo translation; “silicone rubber”) has a modulus of elasticity of 10 to 500 MPa (pg. 9, para. 4 – 6 of the Rillivo translation states elastic material can consist of silicone rubber; the supporting reference of www.matweb.com (silicone rubber characteristics datasheet) shows an inherent characteristic of silicone rubber is an average modulus of elasticity of 79.3 MPa wherein 79.3 MPa is within Applicant’s claimed range of 10 MPa to 500 MPa – MPEP 2131.01).
Because both the elastic material of Robinson and the elastic material of Rillivo teach an elastic material for defining a resilient platform of a counter-die for a product or a material undergoing impingement with pressure from the punching and/or creasing tool, it would have been obvious to one having ordinary skill in the art before the effective filling KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Please note, one having ordinary skill in the art would be motivated to substitute the elastic material of Robinson for the elastic material of Rillivo because Robinson does not define elastic material other than the broad descriptive “a synthetic resin material” wherein Rillivo expressly describes the elastic material as “silicone rubber” allowing one having ordinary skill in the art to make the invention of Robinson.

Regarding claim 39, Robinson discloses the invention as recited in claim 21.
Robinson further discloses at least one stable part-region (region of 6, fig. 1) adjoining at least one elastic part-region (region of 9, 10, fig. 1), said at least one stable part-region formed of a material that is more dimensionally stable and/or harder than said elastic material of said at least one elastic part-region (pg. 1, l. 124 describes metal strip 6 wherein one having ordinary skill in the art would recognize that the metal of metal strip 6 is harder than the “resilient” synthetic resin material of synthetic resin material strips 9, 10).
Robinson does not expressly disclose said more stable part-region having a modulus of elasticity of 600 to 250,000 MPa.
However, Rillivo teaches said more stable part-region (3, fig. 2) having a modulus of elasticity of 600 to 250,000 MPa (the supporting reference of www.matweb.com (aluminum characteristics datasheet) shows an inherent characteristic of aluminum is a modulus of elasticity of 68,000 MPa wherein 68,000 MPa is within Applicant’s claimed range of 600 MPa to 250,000 MPa – MPEP 2131.01).
Because both the more stable part-region of Robinson and the more stable part-region of Rillivo teach a more stable part-region or metal for defining the base support platform for a counter-die, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substitute the more stable part-region of Robinson and the more stable part-region of Rillivo to achieve the predictable result of defining the base support platform for a counter-die. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Please note, one having ordinary skill in the art would be motivated to substitute the elastic material of Robinson for the elastic material of Rillivo because Robinson does not define the more stable part-region material other than the broad descriptive “a metal strip” wherein Rillivo expressly describes the more stable part-region as “aluminum” allowing one having ordinary skill in the art to make the invention of Robinson.

Regarding claim 47, Robinson discloses the invention as recited in claim 41.
Robinson does not expressly disclose said elastic material has a modulus of elasticity of 10 to 500 MPa.
However, Rillivo discloses said elastic material (pg. 9, para. 4 – 6 of the Rillivo translation; “silicone rubber”) has a modulus of elasticity of 10 to 500 MPa (pg. 9, para. 4 – 6 of the Rillivo translation states elastic material can consist of silicone rubber; the supporting reference of www.matweb.com (silicone rubber characteristics datasheet) shows an inherent characteristic of silicone rubber is an average modulus of elasticity of 79.3 MPa wherein 79.3 MPa is within Applicant’s claimed range of 10 MPa to 500 MPa – MPEP 2131.01).
Because both the elastic material of Robinson and the elastic material of Rillivo teach an elastic material for defining a resilient platform of a counter-die for a product or a material undergoing impingement with pressure from the punching and/or creasing tool, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substitute the elastic material of Robinson for the elastic material of Rillivo to achieve the predictable result of defining a resilient platform for a product or a material undergoing impingement with pressure from the punching and/or creasing tool. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Please note, one having ordinary skill in the art would be motivated to substitute the elastic material of Robinson for the elastic material of Rillivo because Robinson does not define elastic material other than the broad descriptive “a synthetic resin material” wherein Rillivo expressly describes the elastic material as “silicone rubber” allowing one having ordinary skill in the art to make the invention of Robinson.

Regarding claim 48, Rillivo discloses the invention as recited in claim 41.
Robinson further discloses a stable part-region (region of 6, fig. 1) adjoining at least one elastic part-region (region of 9, 10, fig. 1), said one stable part-region having a material that, in relation to said at least one elastic part-region (region of 9, 10),  is more dimensionally stable and/or harder (pg. 1, l. 124 describes metal strip 6 wherein one having ordinary skill in the art would recognize that the metal of metal strip 6 is harder than the “resilient” synthetic resin material of synthetic resin material strips 9, 10). 
Robinson does not expressly disclose said more stable part-region having a modulus of elasticity of 600 to 250,000 MPa.
However, Rillivo teaches said more stable part-region (3, fig. 2) having a modulus of elasticity of 600 to 250,000 MPa (the supporting reference of www.matweb.com (aluminum characteristics datasheet) shows an inherent characteristic of aluminum is a modulus of elasticity of 68,000 MPa wherein 68,000 MPa is within Applicant’s claimed range of 600 MPa to 250,000 MPa – MPEP 2131.01).
Because both the more stable part-region of Robinson and the more stable part-region of Rillivo teach a more stable part-region or metal for defining the base support platform for a counter-die, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substitute the more stable part-region of Robinson and the more stable part-region of Rillivo to achieve the predictable result of defining the base support platform for a counter-die. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Please note, one having ordinary skill in the art would be motivated to substitute the elastic material of Robinson for the elastic material of Rillivo because Robinson does not define the more stable part-region material other than the broad descriptive “a metal strip” wherein Rillivo expressly describes the more stable part-region as “aluminum” allowing one having ordinary skill in the art to make the invention of Robinson.

Response to Arguments
Applicant’s amendments, filed 3 June 2021, with respect to the objection to the claims have been fully considered and are persuasive.  The objection to the claims has been withdrawn.   
Applicant’s amendments, filed 3 June 2021, with respect to the rejection of claims 22, 30, 40, 42, and 46 are rejected under 35 USC 112(b) have been fully considered and are persuasive.  The objection to the claims has been withdrawn.   However, due the amendments, new grounds of rejection under 35 USC 112(b) have been filed. 
Applicant’s arguments, filed 3 June 2021, with respect to the rejection of claims 21 – 22, 26, 29 – 30, 38, and 40 under 35 USC 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        12 August 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731